DETAILED ACTION
Claims 1-11 were rejected in the Office Action mailed 10/15/2021. 
Applicant filed a response and amended claims 1, 7, and 10 on 01/14/2022. 
Claims 1-11 are pending. 
Claims 1-11 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 20180059195A) (Shin) in view of Shimizu et al. (CN 105586773A) (Shimizu), Christie et al. (Molecular design and synthesis of N-arylsulfonated coumarin fluorescent dyes and their application to textiles) (Christie), and Jiazhen et al. (CN 102337603) (Jiazhen).  
Regarding claims 1-3, 6, and 7
Shin teaches a fabric comprising a polyester fiber having excellent antibacterial and UV blocking performance. The polyester fiber contains titanium dioxide and zinc oxide doped with aluminum. The polyester fibers are used in clothing. Paragraphs [0001], [0013-0014], [0017], [0032], and [0037].

Shin does not explicitly teach the presence of a fluorescent dye (A) having a maximum light absorption wavelength in the visible light wavelength range (B) or the light emission wavelength of the doped zinc oxide (C). 

With respect to the difference, Shimizu (A) teaches an anti-ultraviolet textile comprising polyester fibers internally comprising a fluorescent whitening agent. See, e.g.,  abstract and paragraphs [0008-0010]. 
Shimizu teaches the fluorescent whiting agent includes coumarin type. The purpose of the fluorescent whitening agent is to absorb the ultraviolet band (315 to 400 nm) in order to reduce the transmission of ultraviolet rays and increase the ultraviolet protection factor. Paragraph [0026]. 
Shimizu and Shin are analogous art as they are both drawn to polyester fibers for UV blocking. 
In light of the motivation as provided by Shimizu, it therefore would have been obvious to one of ordinary skill in the art to include a fluorescent whitening agent in the polyester fiber of Shin, in order to reduce the transmission of ultraviolet rays and increase the ultraviolet protection factor, and thereby arrive at the claimed invention. 

With respect to the difference, Christie (B) teaches a new series of coumarin fluorescent dyes derived from arylsulfonation of the parent benzothiazole, benzimidazole and benzoxazole dyes have been synthesized in high yield. The dyes were successfully applied to polyester fabrics to give highly fluorescent greenish-yellow shades. Improvements in fastness to sublimation, washing and perspiration (both acidic and alkaline) were observed. The coumarin fluorescent dyes derived from arylsulfonation possess a light absorption peak within the visible light range. See, e.g., abstract, Table 2, and Figure 2. 
As Christie expressly teaches, the coumarin fluorescent dyes derived from arylsulfonation impart attractive greenish-yellow fluorescent shades on polyester fibers and improves sublimation fastness, washfastness, and perspiration fastness, and imparts higher  UV absorption. Page 746, left column, lines 3-29 and 33-36 and left column, line 39 – right column, line 5.
Christie and in view of Shin in view of Shimizu are analogous art as they are both drawn to providing UV blocking properties to polyester fabrics. 
 In light of the motivation as provided by Christie, it therefore would have been obvious to one of ordinary skill in the art to use a coumarin fluorescent dye derived from arylsulfonation possessing a light absorption beak within the visible light range as the fluorescent dye of Shin in view of Shimizu, in order to impart attractive greenish-yellow fluorescent shades on polyester fibers and improves sublimation fastness, washfastness, and perspiration fastness of the dye, and imparts higher UV absorption to the fabric, and thereby arrive at the claimed invention.

With respect to the difference, Jiazhen (C) teaches a fiber with infrared absorption function provided by dispersing powders in the fiber main body. The powder with infrared absorption function is zinc oxide doped with aluminum. The weight percentage of the aluminum is 0.1 to 20 weight percent of the total weight of the zinc oxide and aluminum. Paragraphs [0010-0012] and [0018]. 
	Jiazhen teaches the material of the fiber is polyester. Paragraph [0024]. Jiazhen teaches the infrared absorbing fiber forms lightweight clothing that retains warmth without being over-fluffy or affecting the color of the clothing. Paragraphs [0006], [0026-0027], [0080], and [0082]. 
	Jiazhen and Shin in view of Shimizu and Christie are analogous art as they are both drawn to polyester fibers comprising aluminum doped zinc oxide for forming clothing. 
	In light of the disclosure provided by Jiazhen, it therefore would have been obvious to one of ordinary skill in the art to use aluminum doped zinc oxide having a weight percentage of the aluminum of 0.1 to 20 weight percent of the total weight of the zinc oxide and aluminum as the aluminum doped zinc oxide in Shin in view of Shimizu and Christie, in order to form lightweight clothing that retains warmth without being over-fluffy or affecting the color with predictable success, and thereby arrive at the claimed invention. 

Given that the aluminum doped zinc oxide of Shin in view of Shimizu, Christie, and Jiazhen is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the aluminum doped zinc oxide of Shin in view of Shimizu, Christie, and Jiazhen would intrinsically have a light emission wavelength peak in the visible light wavelength range, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	Regarding claim 4
Shin further teaches the amount of titanium dioxide and aluminum-doped zinc oxide is 0.5 to 2.0% by weight of the total weight of the polyester fiber. Paragraph [0033]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 5
Shin further teaches the amount of titanium dioxide and aluminum-doped zinc oxide is 0.5 to 2.0% by weight of the total weight of the polyester fiber. Paragraph [0033]. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 20180059195A) (Shin) in view of Shimizu et al. (CN 105586773A) (Shimizu), Christie et al. (Molecular design and synthesis of N-arylsulfonated coumarin fluorescent dyes and their application to textiles) (Christie), and Jiazhen et al. (CN 102337603) (Jiazhen), as applied in claim 7 above and further in view of Chang et al. (CN 104762711A) (Chang). 
Regarding claims 8-9
Shin in view of Shimizu, Christie, and Jiazhen teaches all of the limitations of claim 7 above, however does not explicitly teach the presence of a second polymer fiber. 
With respect to the difference, Chang teaches a textile comprising a yarn with a function of absorbing daylight infrared rays for use in clothing. Paragraphs [0002] and [0006]. The function of absorbing sunlight and daylight infrared rays is provided by dispersing aluminum doped zinc oxide in the fibers constituting the yarn. Paragraph [0010]. 
Chang further teaches the textile further comprises other fibers such as polyethylene, polypropylene, polyamide, acrylic, polyacrylate, polyurethane, cellulose, cellulose acetate, or animal fibers can be used in combination with the absorbing sunlight and daylight infrared ray fibers. Paragraph [0027-0029]. 
As Chang expressly teaches, the other fibers provide additional function such as anti-ultraviolet, anti-bacterial, anti-static, cationic dyeability, high ammonia value and low temperature dyeability, moisture wicking, and warmth. Paragraph [0027]. 
Chang and Shin in view of Shimizu, Christie, and Jiazhen are analogous art as they are both drawn to textiles comprising fibers with aluminum doped zinc oxide dispersed therein for clothing. 
In light of the motivation as provided by Chang, it therefore would have been obvious to one of ordinary skill in the art to include polymer fibers of a different material in the fabric of Shin in view of Shimizu, Christie, and Jiazhen, in order to provide additional function such as anti-ultraviolet, anti-bacterial, anti-static, cationic dyeability, high ammonia value and low temperature dyeability, moisture wicking, and warmth, and thereby arrive at the claimed invention. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. CN 104762711A) (Chang) in view of Wang (US 2019/0085505).
Regarding claims 10-11
Chang teaches a textile comprising a yarn with a function of absorbing daylight infrared rays for use in clothing. Paragraphs [0002] and [0006]. The function of absorbing sunlight and daylight infrared rays is provided by dispersing gallium or aluminum doped zinc oxide in the fibers constituting the yarn. The material of the fibers is cellulose or acrylic. Paragraphs [0010] and [0018]. 
Chang further teaches the textile further comprises other fibers such as polyethylene, polypropylene, polyamide, polyester, polyacrylate, polyurethane, cellulose, cellulose acetate, or animal fibers can be used in combination with the absorbing sunlight and daylight infrared ray fibers. Paragraph [0027-0029]. Given the sunlight and daylight infrared ray absorbing fibers are formed of cellulose or acrylic, and given Chang further teaches the textile comprises other fibers to provide additional function, it is clear the second polymer fibers are different from the sunlight and daylight infrared ray absorbing fibers. 
	
	Chang does not explicitly teach the presence of a fluorescent dye. 
	With respect to the difference, Wang teaches a sun protection cloth structure subjected to a non-toxic fluorescent bleaching process. The fluorescent dye infiltrates into the fabric. The fluorescent dye converts harmful ultraviolet rays into beneficial visible rays to promote the blood circulation of the wearer. Therefore, the fluorescent dyes have a high light-absorbing capacity and absorb the solar energy of the solar rays (with a wavelength of 390 to 780 nm). See, e.g., abstract and paragraphs [0001], [0003], [0021-0022], and [0024-0025].
	Wang and Chang are analogous art as they are both drawn to sun protecting clothing. 
	In light of the motivation provided by Wang, it therefore would have been obvious to one of ordinary skill in the art would have been obvious to one of ordinary skill in the art to apply a non-toxic fluorescent dye absorbing solar energy within the wavelength of 390 to 780 nm to the textile of Chang, in order to promote the blood circulation of the wearer, and thereby arrive at the claimed invention. Given the non-toxic fluorescent dye is applied to the textile, it is clear the second polymer fibers are combined with the fluorescent dye.
	Given that the non-toxic fluorescent dye of Chang in view of Wang absorbs light over the wavelength of 390 to 780 nm, it would therefore follow the non-toxic fluorescent dye would possess a light absorption peak within this visible light range. 
Given that the gallium or aluminum doped zinc oxide of Chang in view of Wang is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the gallium or aluminum doped zinc oxide of Chang in view of Wang would intrinsically have a light emission wavelength peak at a visible wavelength range, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
Upon further consideration and in view of the remarks on page 5 filed 01/14/2022, the previous 35 U.S.C. 112(b) rejection has been withdrawn. 

The previous rejection of claims 1-9 are substantially maintained. Any modification to the rejection is in response to the amendment of claims 1 and 7. The previous rejection of claims 10-11 over Chang in view of Reinehr are withdrawn. However, the amendment to claim 10 necessitates a new set of rejection as set forth above. 

Applicant's arguments regarding the previously cited prior art filed 01/14/2022 have been fully considered but they are not persuasive, as set forth below. Applicant’s arguments regarding Reinehr have been considered but are moot because the new ground of rejection does not rely on Reinehr. 

Applicants primarily argues on pages 7-8 that none of Shin et al. ‘195, Shimizu et al. ‘773, Jiazhen et al. ‘603, and Chang et al ‘711 alone or in combination teaches the limitation “the light emission wavelength of the doped zinc oxide particle and the light absorption wavelength of the fluorescent dye have a peak at a visible light wavelength range” as recited in claims 1, 7, and 10. Further, applicants argue the previously cited references do not mention the effect of enhancing the visible light emission of the fluorescent dye and the method of achieving this effect (e.g., the light emission wavelength of the doped zinc oxide particles and the light absorption wavelength of the fluorescent dye have a peak at a visible light wavelength range). As such, one of ordinary skill in the art would not arrive at the limitation “the light emission wavelength of the doped zinc oxide particle and the light absorption wavelength of the fluorescent dye have a peak at a visible light wavelength range” as recited in claims 1, 7, and 10. 
The Examiner respectfully disagrees. While none of the previously cited prior art explicitly teaches the fluorescent dye possesses a light absorption peak in the visible light wavelength range, the prior art is not closed off from such modification. Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Newly cited Christie and Chang, as found in the rejection above, are used to teach this newly added limitation. Regarding the light emission wavelength of the doped zinc oxide particles, given that the aluminum doped zinc oxide of Shin in view of Shimizu, Christie, and Jiazhen is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the aluminum doped zinc oxide of Shin in view of Shimizu, Christie, and Jiazhen would intrinsically have a light emission wavelength peak in the visible light wavelength range. Similarly, given that the gallium or aluminum doped zinc oxide of Chang in view of Wang is substantially identical to the doped zinc oxide as used in the present invention, as set forth above, it is clear that the gallium or aluminum doped zinc oxide of Chang in view of Wang would intrinsically have a light emission wavelength peak at a visible wavelength range, as presently claimed. 
	
Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789